Exhibit 10.5(a)

June 1, 2013

Drury Capital Inc.

c/o Drury Capital Services

47 Hulfish Street - Suite 340

Princeton, NJ 08542

Attention: Mr. Bernard Drury

 

  Re: Management Agreement Renewals

Dear Mr. Drury:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2014 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Tactical Diversified Futures Fund L.P.

 

  •  

CMF Drury Capital Master Fund L.P.

 

  •  

Institutional Futures Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Damian George at the address above
or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1292.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Damian George  

 

  Damian George   Chief Financial Officer & Director

DRURY CAPITAL INC. By:   /s/ Bernard Drury  

 

Print Name:  

BERNARD DRURY

DG/sr  